DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 1/5/2021.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the quality assessment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 16-18 are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,588,589 to Bregman-Amitai et al. (hereafter, “Bregman-Amitai”).
With regard to claim 1 Bregman-Amitai discloses 1. A computer-implemented method for radiographic bone mineral density (BMD) estimation (Figs. 1-2 for example; col. 4 lines 29-67), the method comprising: receiving a plain radiograph (step 102, Fig. 1; col. 11 lines 36-45); detecting landmarks for a bone structure included in the plain radiograph (step 104, Fig. 1; col. 12 lines 1-29); extracting a region of interest (ROI) from the plain radiograph based on the detected landmarks (step 106, Fig. 1; col. 21 and col. 22 for extraction of feature); and estimating the BMD for the ROI extracted from the plain radiograph by using a deep neural network (steps 108, 110, Fig. 1, steps 208-212 in Fig. 2; col. 30 lines 30-43).
With regard to claim 6 Bregman-Amitai discloses wherein, before estimating the BMD for the ROI extracted from the plain radiograph, the method further comprises: performing a quality assessment of the ROI to determine whether the ROI is applicable for BMD estimation (col. 9 and col. 10 by way of prediction, col. 11 lines 36 to col. 12 lines 1-28).
With regard to claim 10 Bregman-Amitai discloses wherein the plain radiograph is a lateral spine X-ray image for L1-L4 vertebrae of a human (col. 17 lines 31-39).
With regard to claim 12 Bregman-Amitai discloses wherein the deep neural network is trained to estimate the BMDs of L1-L4 vertebrae from corresponding ROIs (col. 17 lines 31-51).
With regard to claim 13 Bregman-Amitai discloses wherein the ROI is a rectangular region containing a body of a vertebra and a spinous process (col. 17 lines 31-39, col 21 feature of ROI being extracted).
With regard to claim 14 Bregman-Amitai discloses wherein the ROI is defined based on four landmarks at an anterior point and a posterior point of upper and inferior endplates of the vertebra (col. 11 line 66 to col. 12 lines 1-28).
With regard to claim 15 Bregman-Amitai discloses wherein the four landmarks are selected from six landmarks detected from a landmark detection process, the six landmarks comprising landmarks of an anterior point, a middle point, and a posterior point of upper and inferior endplates of the vertebra (col. 17 lines 20-30, col. 19 lines 10-13, 33-46, and so on).
With regard to claims 19-20, claims 19-20 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 19-20. Bregman-Amitai discloses a device and a computer as shown in Fig. 3 and disclosed at its respective sections in the reference, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,588,589 to Bregman-Amitai et al. (hereafter, “Bregman-Amitai”) in combination with US 9,237,949 to Podolsky et al. (hereafter, “Podolsky”).
With regard to claims 2-3, Bregman-Amitai teaches the method according to claim 1. However, Bregman-Amitai does not expressly teach wherein the plain radiograph is X-ray image containing a femur head, a greater trochanter, and a lesser trochanter, and wherein the ROI is a rectangular region containing a femur head, a greater trochanter, and a lesser trochanter, segmented from the plain radiograph. Podolsky teaches wherein the plain radiograph is X-ray image/ROI containing a femur head, a greater trochanter, and a lesser trochanter (col. 22 lines 50-60 and col. 23 lines 22-45).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bregman-Amitai’s reference to have radiograph of a femur with trochanter of Podosky’s reference. The suggestion/motivation for doing so would have been to have safe access to the hip joint by exploiting the internervous plane and avoiding the femoral and superior gluteal nerves, in a case for hip replacement, as to an osteoporotic fracture, which also includes hip, of Bregman-Amitai (col. 8 lines 53-64). 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Podolsky with Bregman-Amitai to obtain the invention as specified in claims 2-3. 
Allowable Subject Matter
Claims 4-5, 7-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669